Case 6:19-cv-02050-WWB-GJK Document 1 Filed 10/24/19 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

WILLIE F. GORDON JR.,
Plaintiff,

Case No.:
v.

DEMETRIOS LLC d/b/a
ARGOS FAMILY DINER,

Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, WILLIE F. GORDON JR., by and through undersigned counsel, brings this

action against Defendant, DEMETRIOS LLC d/b/a ARGOS FAMILY DINER, and in support
states as follows:

JURISDICTION AND VENUE

1. This is an action for damages under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3).

2. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §

201 et seq.
3. Venue is proper in the Middle District of Florida.
PARTIES
4, Plaintiff is a resident of Orange County, Florida.
5. Defendant operates a restaurant in Apopka, in Orange County, Florida.
GENERAL ALLEGATIONS

 

6. Plaintiff has satisfied all conditions precedent, or they have been waived.
Case 6:19-cv-02050-WWB-GJK Document 1 Filed 10/24/19 Page 2 of 4 PagelD 2

Fi Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.
8. Plaintiff requests a jury trial for all issues so triable.
9. At all times material hereto, Plaintiff was “engaged in the production of goods”

for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was subject to
the individual coverage of the FLSA.

10. At all times material hereto, Plaintiff was an “employee” of Defendant within the
meaning of the FLSA.

li. At all times material hereto, Defendant was an “employer” within the meaning of
the FLSA, 29 U.S.C. § 203(d).

12. Defendant continues to be an “employer” within the meaning of the FLSA.

13. At all times material hereto, Defendant was and continues to be an enterprise
engaged in the “providing of services for commerce” within the meaning of the FLSA, 29 U.S.C.
§§ 203(r) and 203(s).

14. At all times relevant to this action, the annual gross sales volume of Defendant
exceeded $500,000 per year.

15. Atall times material hereto, the work performed by Plaintiff was directly essential
to the business performed by Defendant.

FACTS

 

16. Plaintiff began working for Defendant as a cook in January 2015, and he worked
in this capacity until August 2019.

17. At various times material hereto, Plaintiff worked hours in excess of forty (40)
hours within a work week for Defendant, and he was entitled to be compensated for these

overtime hours at a rate equal to one and one-half times his regular hourly rate.
Case 6:19-cv-02050-WWB-GJK Document 1 Filed 10/24/19 Page 3 of 4 PagelD 3

18. Defendant failed to pay Plaintiff an overtime premium for all of the overtime
hours that he worked, in violation of the FLSA.
19. Defendant’s actions were willful, and showed reckless disregard for the
provisions of the FLSA.
COUNT I— FLSA OVERTIME VIOLATION
20. Plaintiff realleges and readopts the allegations of paragraphs 1 through 19 of this
Complaint, as though fully set forth herein.
21. During the statutory period, Plaintiff worked overtime hours while employed by
Defendant, and he was not compensated for all of these hours in accordance with the FLSA.
22. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,
within the meaning of 29 U.S.C. § 255(a).
23. Asaresult of the foregoing, Plaintiff has suffered damages.
WHEREFORE, Plaintiff demands:
a) Judgment against Defendant for an amount equal to Plaintiff's unpaid
back wages at the applicable overtime rate;
b) Judgment against Defendant, stating that Defendant’s violations of the
FLSA were willful;
Cc) An amount equal to Plaintiff's overtime damages as liquidated damages:
d) To the extent liquidated damages are not awarded, an award of
prejudgment interest;
e) A declaratory judgment that Defendant’s practices as to Plaintiff were
unlawful, and a grant of equitable relief to Plaintiff;

f) All costs and attorney’s fees incurred in prosecuting these claims; and
Case 6:19-cv-02050-WWB-GJK Document 1 Filed 10/24/19 Page 4 of 4 PagelD 4

g) For such further relief as this Court deems just and equitable.
JURY TRIAL DEMAND

Plaintiff demands trial by jury as to all issues so triable.

dn
Dated this 21 day of October, 2019.

Respectfully submitted,

Nil AA

CHRISTOPHER J. SABA
Florida Bar Number: 0092016
WENZEL FENTON CABASSA, P.A.
1110 North Florida Avenue, Suite 300
Tampa, Florida 33602

Main Number: 813-224-0431
Direct Dial: 813-321-4086
Facsimile: 813-229-8712

Email: csaba@wfclaw.com
Email: tsoriano@wfclaw.com
Attorneys for Plaintiff

 
